     Case 1:21-cv-00256-WMS Document 1 Filed 02/15/21 Page 1 of 4



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CHRISTINA SHULTZ                              COMPLAINT

                               Plaintiff,

                                              Case#
            V.

VALLEY VIEW CHEESE, INC.

                               Defendant.


        This is a civil action for damages brought pursuant to Title VII of the Civil Rights
Act of 1964, Section 701 , et seq., as amended by 42 USC Section 2000e, et seq.
Jurisdiction is founded upon 42 USC Sections 2000e (1) through 2000e (15). Plaintiff
further invokes the pendant jurisdiction of this Court to consider claims arising under
state law. The amount in controversy exceeds $250,000 excluding costs and aUorney ' s
fees

       The plaintiff has complied with all the jurisdictional prerequisites to actions taken
under Title VII of the Civil Rights Act of 1964:

       a. Commencing on or about April 1, 2017, defendant engaged in employment
discrimination consisting of condoning, permitting, or refusing to terminate sexual
harassment and discrimination of the plaintiff, or refusing to terminate the actions of
agents of the defendant which constituted sexual harassment of the plaintiff by her
supervisor. The defendant thereafter engaged in retaliatory practices against the plaintiff
when she complained about .the hostile work environment she was experiencing at the
defendant 's facility.  ·

      The plaintiff, Christina Schultz, by her attorneys, The Westman Law Firm, James
E. Westman, Esq. , of counsel, for her complaint against the defendant alleges as follows:

       1. At all times hereinafter mentioned the plaintiff was and still is a resident of
Cattaraugus County, New York.

       2. At all times hereinafter mentioned the defendant was and still is a corporation
duly incorporated under the laws of the United States or a State of this Union and is
authorized to conduct business and produce products in the State of New York.

       3. The defendant is managed by an entity denoted as the "Amish Committee".
      Case 1:21-cv-00256-WMS Document 1 Filed 02/15/21 Page 2 of 4



       4. There is an advisory group which gives counsel to the Amish Committee of the
defendant denoted as the Board of Directors.

        5. The plaintiff was employed full time commencing on or about April 1, 2017 as
a cashier at the defendant' s retail store.

       6'. In February of2018 the plaintiff was promoted to the position of store
manager at the defendant' s retail store.

       7. As store manger the plaintiffs duties included

               A. She did orders for the various branches of the defendant' s retail and
                  manufacturing operations

               B. She purchased products for both the retail sales and manufacturing
                  operations of the defendant

               C. She kept records of store sales and expenses

               D. She prepared and made out daily corporate bank deposits

               E. She supervised the work of the other two workers at the defendant's

        8. During her tenure as store manager the plaintiff received performance
evaluations which were all good.

         9. During the plaintiffs tenure of employment the plaintiff was repeatedly
humiliated by employees of the defendant who told her she could not do certain functions
at the retail store and the manufacturing portion of the corporation's facility because she
was a woman or because as a woman she was too stupid to perform certain functions.
                            '
        10 These humiliating comments intensified once the plaintiff was promoted to
the position of store manager.

      11 . On or about November 8, 2019 the plaintiff submitted a letter of complaint to
a manager of the defendant, Chrystal Abers.

      12 The aforesaid humiliations continued after plaintiffs presentation of her
complaint letter

      13 . Upon information and belief on or about November 11 , 2019 the defendant' s
Amish Committee and the Board of Directors held a closed meeting.

        14. As a retaliation for filing her complaint on or about November 21, 2019, the
plaintiff was fired by the defendant' s CEO David Johnson.
           Case 1:21-cv-00256-WMS Document 1 Filed 02/15/21 Page 3 of 4
.I




            15 . Mr. Johnson told the plaintiff that she was being fired because the defendant
     wanted a man as store manager based upon the defendant's feeling that the position of
     store manager was "a man' s job" .

              WHEREFORE plaintiff demands judgment against the defendant in the amount of
     $250,000 for her cause of action together with the costs, disbursements, and counsel fees
     of this action as well as such other and further relief as to the trier of fact feels just and
     proper.

            Plaintiff requests a jury trial with the maximum n~ber of jurors allowed by law.

            DATD: January 6, -        ·
                                 ~o~ I
                                                           THE WESTMAN LAW FIRM



                                                   BY:
                                                           James E. Westman, Esq.
                                                           Attorneys for Plaintiff
                                                           300 East Sixth Street
                                                           Jamestown, NY 14701
                                                           (716) 664-3223



                                                           t-~J/__~-)~~
                                                                      ..
                                                           Christina Shultz
                                                                                                      #-

                                                           Plaintiff



     19-1341
       Case 1:21-cv-00256-WMS Document 1 Filed 02/15/21 Page 4 of 4




                            INDIVIDUAL VERIFICATION


STATE OF NEW YORK
                  SS:
COUNTY OF CHAUTAUQUA
        Christina Shultz being duly sworn, deposes and says that deponent is the plaintiff
in the within action; that deponent has read the foregoing complaint and knows the
contents thereof; that the same is true to deponent's own knowledge, except as to the
matters therein stated to be alleged on information and belief, and that as to those matters
deponent believes it to be true.

                                                     _(     l ~ c g__
                                                      _____________________________/~-~rll     /J7j-

                                                             Christina Shultz
Sworn to before me, this
 th
6 day of January, -      .loal


    -_'{L __ d__~
   ·    Not~   Public
